Case 3:15-md-02670-JLS-MDD Document 2571 Filed 04/28/21 PageID.232000 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                   FILED
                               FOR THE NINTH CIRCUIT                  APR 28 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
   OLEAN WHOLESALE GROCERY                   No.   19-56514
   COOPERATIVE, INC., BEVERLY
   YOUNGBLOOD, PACIFIC                       D.C. No.
   GROSERVICE, INC., DBA Pitco Foods,        3:15-md-02670-JLS-MDD
   CAPITOL HILL SUPERMARKET,                 Southern District of California,
   LOUISE ANN DAVIS MATTHEWS,                San Diego
   JAMES WALNUM, COLIN MOORE,
   JENNIFER A. NELSON, ELIZABETH             ORDER
   DAVIS-BERG, LAURA CHILDS; et al.,

                 Plaintiffs-Appellees,

    and

   JESSICA DECKER, JOSEPH A.
   LANGSTON, SANDRA POWERS,
   GRAND SUPERCENTER, INC., THE
   CHEROKEE NATION, US FOODS, INC.,
   SYSCO CORPORATION, GLADYS, LLC,
   SPARTANNASH COMPANY, BRYAN
   ANTHONY REO,

                 Plaintiffs,

     v.

   BUMBLE BEE FOODS LLC; et al.,

                 Defendants-Appellants,

    and

   KING OSCAR, INC.; et al.,

                 Defendants.
Case 3:15-md-02670-JLS-MDD Document 2571 Filed 04/28/21 PageID.232001 Page 2 of 2




   Before: KLEINFELD, HURWITZ, and BUMATAY, Circuit Judges.

          A judge of this court has called for a vote to determine whether this case

   should be reheard en banc. The parties are directed to file simultaneous briefs setting

   forth their respective positions as to whether this case should be reheard en banc.

   The parties should specifically discuss whether Federal Rule of Civil Procedure

   23(b)(3) requires a district court to find that no more than a “de minimis” number of

   class members are uninjured before certifying a class. The briefs shall not exceed

   15 pages or 4,200 words and shall be filed within twenty-one (21) days of the date

   of this order.




                                             2
